                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:10-CR-00066-RJC
USA                                          )
                                             )
    v.                                       )               ORDER
                                             )
LEON FRED COLLINS                            )
                                             )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018. (Doc. No. 45).

         The Court denied the defendant’s previous motion seeking the same relief,

(Doc. No. 44: Order), but it appears that the Clerk’s attempt to notify the defendant

was unsuccessful, (Doc. No. 46: docket entry showing returned mail).

         IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 45), is DENIED without prejudice for the reasons

stated in the previous Order, (Doc. No. 44).

         The Clerk is directed to certify copies of this Order and the previous one to

the defendant at Loretto FCI.

 Signed: August 27, 2020




           Case 3:10-cr-00066-RJC Document 47 Filed 08/28/20 Page 1 of 1
